—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Dunlop, J.), rendered April 21, 1999, convicting him of attempted murder in the second degree, assault in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the evidence was legally insufficient to support his conviction because the testimony of his accomplice was not sufficiently corroborated (see, CPL 60.22 [1]). However, the accomplice testimony was sufficiently corroborated by independent evidence tending to connect the defendant to the commission of the crimes of which he was convicted (see, CPL 60.22 [1]; People v Breland, 83 NY2d 286; People v Glasper, 52 NY2d 970).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions, including those raised in their supplemental pro se brief, are without merit. Ritter, J. P., McGinity, H. Miller and Townes, JJ., concur.